Citation Nr: 1635976	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-14 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

3.  Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling. 

4.  Entitlement to an evaluation in excess of 10 percent for recurrent headaches as a residual of traumatic brain injury (TBI).

5.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

6.  Entitlement to an effective date earlier than March 31, 2009 for the grant of a 70 percent disability rating for PTSD.


7.  Entitlement to an effective date earlier than November 6, 2009 for service connection of tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.  He has been awarded a Combat Infantryman's Badge among his awards and decorations.  

This appeal initially before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Lincoln, Nebraska.  

The case was remanded by Board decision in May 2014.  Several grants were made while the case was in remand status, resulting in the issues listed on the title page being currently before the Board.  It is noted that a statement of the case has recently issued concerning ratings of the right knee.  The record before the Board reveals that there is no substantive appeal as to those issues and they have not been certified to the Board.  As such, they are not before the Board at this time.

Following review of the record, the issues of entitlement to service connection for erectile dysfunction and a sleep disorder, to include as secondary to service-connected PTSD, including medication taken therefor, and entitlement to a higher rating for service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 31, 2009, it was not factually ascertainable that the Veteran's PTSD was manifested by symptomatology analogous to the 70 percent disability that required deficiencies in most areas.

2.  Throughout the appeal period, PTSD has been manifested by no more than occupational and social impairment consistent with deficiencies in most areas.

3.  The Veteran's service-connected headaches reportedly average 10 times a month but are not prostrating; there are no functional limitations attributable thereto.  Headaches currently constitute the only residual of the TBI.

4.  A claim of entitlement to service connection for tinnitus was received on November 6, 2009; the record does not contain any claim for service connection of such prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2009 for a 70 percent rating for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an evaluation in excess of a 10 percent rating for headaches as a residual of traumatic brain injury are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Codes 8045-8100 (2015).

4.  The criteria for an effective date earlier than November 6, 2009 for service connection of tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, as service connection, an initial rating, and an effective date have been assigned for the disabilities considered below, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance.  The Board finds that the necessary development has been accomplished, including current and adequate VA examinations, and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that the evidence of record is adequate to adjudicate the claims below.

Pertinent Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2015).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  When an application for disability compensation is received within one year of the date of a veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release from active duty. 38 U.S.C.A. § 5110(b)(1).

An exception to the general rule specifies that an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application. Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2015).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA. 38 C.F.R. § 3.157 (2015).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought. 38 C.F.R. § 3.155(a) (2015). See also Brannon v. West, 12 Vet. App. 32, 34 (1998). 

In determining the effective date of the award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable. Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished. 38 U.S.C.A. § 7105(a) (2014); 38 C.F.R. § 20.200 (2015).  Failure to perfect an appeal renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).  A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a) (2015).  

1.  Entitlement to an increased rating for PTSD.  

Law and Regulations

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Factual Background

The Veteran filed an claim for an increased rating for his PTSD in November 2009.  Service connection for PTSD was granted by rating action of December 2008, with a 10 percent rating assigned effective the day following separation from service.  He did not appeal that determination, did not submit new and material evidence within 1 year, and that decision became final.

VA outpatient clinical records dating from March 31, 2009 reflect that the Veteran was seen for multiple complaints and disorders and was followed for medication management for symptoms that included depression.  It was noted that he had suicidal thoughts occasionally but denied having a plan.  He denied suicidal thoughts other times,  Grooming and hygiene were observed to be fair.  In June 2009, he displayed a positive mood, stated that he was currently residing with a roommate, but had recently lost his job and needed rental assistance.  He attempted to find employment.  The appellant had a girlfriend, and reported in September 2009 that he had helped a friend move.  In October 2009, he stated that his medication (Wellbutrin) was "excellent" for depression and that he was not feeling down or having thoughts of harming himself.  

The Veteran underwent a comprehensive neuropsychological consultation in January 2010, to include psychological testing, whereupon it was found that a history of substance abuse problem had probably led to severe impairment in his ability to maintain social role expectations.  In summarizing the extensive findings, the examiner concluded that the Veteran appeared to be suffering from severe PTSD with the possibility having a preexisting personality disorder.  It was noted that he had engaged in a significant amount of acting out to try and manage his internal problems and admitted to a history of heavy substance abuse, including heavy use of alcohol and other substances including cocaine and methamphetamine.  He stated that the assessment instruments suggested that the Veteran has a significant problem with depression, anxiety, anger and aggression, and that he performed poorly on most tests of cognitive functioning including memory, attention, executive functioning, visual organization and word fluency.  It was found that he had just a few areas with intact functioning such as immediate daily living memory and vocabulary.

The Veteran was afforded a VA examination in January 2010 for PTSD purposes.  The results of the January 2010 psychometric assessment were incorporated into the examiner's analysis.  Symptoms associated with PTSD were reported to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response that were chronic.  The Veteran stated that he had bad dreams or nightmares two to three times a week, flashbacks several times a week, intrusive thoughts, images or memories, physiological reactions, including rapid heartbeat, psychological distress, irritability, and some concentration problems.  It was noted that he was currently employed as a part-time custodian and had had the job for less than a year.  On mental status examination, psychomotor activity was tense, speech was brief and terse, and attitude toward the examiner was guarded.  The Veteran appeared to be irritable and mood was anxious.  Thought processes were unremarkable.  He had no delusions.  Insight and judgment were intact.  The appellant denied panic attacks and homicidal and suicidal thoughts.  Impulse control was good and memory was normal in all parameters.  Following examination, the Axis I diagnosis was PTSD.  The Axis II diagnosis was personality disorder, NOS [not otherwise specified].  A Global Assessment of Functioning score of 55 was provided.  

Following examination, the examiner opined that total occupational and social impairment due to PTSD symptoms was not found and that the appellant exhibited reduced reliability and productivity due to PTSD symptoms.  It was also noted that there had been a moderate improvement in reliability and productivity.

In April 2010, the Veteran reported that things were going "real well" for him and that he was working part-time at night and was being trained as a welder.  He denied having suicidal thoughts or ideations.  The appellant related that he had been doing pretty well although he had stopped taking Wellbutrin for depression because it had too many side effects.  He stated that he wanted to try an SSRI [selective serotonin reuptake inhibitor] because of continuing anxiety because his girlfriend was doing well on this medication.  In June 2010, the Veteran indicated that the SSRI had had a good effect.  He reported improvement and wanted to continue the medication.  In September 2010, he indicated that he was doing well from a psychiatric standpoint.  Throughout the VA outpatient records, grooming and hygiene were observed to be fair and no untoward behavior was reported.

By rating action of June 2010, a 70 percent rating was assigned for PTSD.  It was noted that an outpatient record of March 31, 2009 was taken as an informal claim for increase, followed by a claim for increase.

VA clinical records dating from November 24 2010 through January 2011 reflect that the Veteran was hospitalized on multiple occasions for short periods of time for worsening symptoms associated with PTSD that included active suicidal ideation, racing thoughts, overwhelming depression, panic attacks, inability to control his anger, and homicidal thoughts.  It was noted that he was unemployed.  He agreed to be admitted to a PTSD program.

In February 2011, it was recorded that VA mental health staff called the Veteran because he did not show up for his PTSD program.  He stated that he had found employment and that going to work to have money coming into the home was more important than going for treatment.  He stated that he was feeling better.  In VA outpatient clinical records dated in October 2012, it was reported that a VA staff member called the Veteran to determine how he was doing.  He replied that he continued to feel depressed with daily suicidal ideation and thoughts of harm toward his wife, but stated that he had no plans to act on these thought.  The advice nurse instructed him to go to the VA emergency room but the Veteran responded that was not going to seek any treatment because he would be admitted, and he had to continue working to pay his bills.  He stated that he was not taking any medication at that time because it made him feel worse.  He related that he had no plan to act on his suicidal thoughts.  The Veteran was instructed to call VA and schedule an appointment in the mental health clinic but chose not to follow the nurse's recommendation because of distance and needing to work to pay bills.

The Veteran was afforded a 100 percent disability rating for PTSD between December 2012 and February 2013 for symptoms that included ongoing suicidal ideation with several different ideas and means to carry out his plan, multiple symptoms of depression, an increase in anger and irritability, decreased sleep, feelings of hopelessness, helplessness, worthlessness, and guilt, and problems with concentration and appetite.  He was afforded a 100 percent disability rating between July 2013 and August 2013 for hospitalization for PTSD.

The Veteran underwent a VA psychiatric examination in November 2015.  The claims folder was reviewed.  It was noted that he been married to his second wife since September 2015 and had two children, one from a former wife.  It was noted that he had not completed his degree plan, had worked at various jobs and would start driving a truck again the following week.  He related that he had stopped going to the mental hygiene clinic and was not on any medications currently.  He felt that repeated questioning about his PTSD experience actually harmed him more than benefitted.  He admitted that he was self-medicating with alcohol but denied any drug use.  Symptoms associated with PTSD were reported to include depressed mood, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.

The Veteran was observed to have fair hygiene.  He appeared to be irritated and anxious.  Speech was soft and spontaneous.  He reported having suicidal ideation about twice a month but denied any plan.  Mood was irritable, depressed and anxious.  Affect was fairly flat.  He was fully oriented.  It was reported that although he reported some problems with memory or concentration, his cognitive examination was rather negative.  The appellant was determined to be capable of managing his financial affairs.  The examiner concluded that the degree of disability that best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  



Legal Analysis

The Board has carefully reviewed the extensive VA clinical data pertaining to the Veteran's service-connected PTSD and concludes that the criteria for the maximum 100 percent evaluation for PTSD for have not been met at any time over the course of this appeal, excluding the periods of hospitalization over 21 days.  This is because the clinical findings do not demonstrate that symptoms associated with service-connected PTSD have resulted in total occupational and social impairment, or approximated grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, etc., as would be indicated for a 100 percent disability rating.  The Veteran's hygiene and grooming have always been reported to be at least fair and no grossly inappropriate behavior has been documented.  Although problematic, it appears that he is able to have close relations with family members and others and there is no consistent indication that he presents a persistent danger to himself or others.  The evidence reflects that he has been sporadically employed for the most part.  It appears, however, that despite his symptoms, he has managed to obtain employment and has more recently been able to maintain employment as a truck driver since 2015.  In this regard, the Board points out that in June 2016, the RO was informed that the appellant could not report for VA examination because he was working out of town working as a truck driver.  There is no evidence in the record that he has ever been unable to perform activities of daily living.  The Board finds that although his psychological presentation has fluctuated to a significant extent over the years, absent a finding of more extreme symptomatology, an evaluation in excess of 70 percent has not been warranted throughout the appeal period that comports with deficiencies in most areas.

It is noted that while the Veteran has had some periods of unemployment during the appeal period, it is not demonstrated or contended that he was unemployable solely do to service connected disabilities during those times.  As such a total rating claim is not raised during this appeal period.

The Board finds that the rating criteria are adequate for evaluating the Veteran's service-connected PTSD.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  While Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) holds that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability, in this case, even after applying the doctrine of reasonable doubt, there is no additional service-connected disability that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the decision above, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the appellant's claim for a rating in excess of 70 percent for and it is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Rating in excess of 10 percent for headaches as a residual of traumatic brain injury.

Pertinent Regulations

Service connection for headaches was granted by rating action dated in June 2010, effective from June 10, 2009.  The Veteran appealed for a higher initial rating.  It was determined that a 10 percent rating for headaches, rated as facet 1 under Code 8045, was warranted.  Review of the record reveals that the principle residual of the TDI is headaches.  Other pertinent complaints or findings are not of record.

The Veteran's recurrent headache disability is also evaluated by analogy to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 which provides that a 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  When there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is warranted. Id.

Factual Background and Legal Analysis

The Veteran was afforded a VA examination for PTSD purposes in January 2010.  It was also noted that he was also being seen for a cognitive disorder (post-concussion syndrome).  A history of blast trauma in service was rendered.  He stated that this was followed by memory, sleep and balance problems, irritability, and headaches.  

The Board finds, however, that the evidence dating from 2009 relating to the severity and frequency of the Veteran's headaches do not comport with or provide a credible basis for a higher rating in the context of the record.  In VA outpatient records dated in April 2010, he reported that Zomig was working well for his headaches although he did not feel like himself when he took it.  The appellant requested another medication.  It was noted that his headaches occurred only about once every two weeks which was an improvement.  In September 2010, the Veteran related that headaches increased in frequency with stress, but that he had them much less often and less severe than in the past year due to life getting much better overall.  Following evaluation, a pertinent assessment of traumatic brain injury, headaches much improved, was rendered.  Extensive ensuing VA outpatient clinical records dating through 2015 do refer to any complaints or symptoms referable to headaches.  On VA examination in January 2016, the appellant stated that he had two to three headaches a week of less than a day's duration for which he did not take medication.  He denied characteristic prostrating headaches and it was reported that headaches did not impact his ability to work.  The examiner noted that a CAT scan of the head has been performed the past year that was normal.  As such, the appellant's description of the service-connected headaches is not indicative of characteristic prostrating attacks averaging one per month over the last several months.  Therefore, in weighing the evidence during the appeal period, the Board concludes that given the character of the appellant's headaches as described and reported in the record, the criteria for a 30 percent disability rating are not met.

The Board acknowledges the appellant's contention that his headaches warrant a higher rating.  The Veteran is competent to report his headache symptoms as such come through the senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, as indicated above, his characterization of his headaches, in conjunction with the objective clinical record, do not support a basis for a higher rating in the context of the applicable criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this instance, the lay and medical evidence is against a higher disability evaluation for headaches.

The potential application of 38 C.F.R. § 3.321(b)(1) (2015) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected headaches has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The rating assigned adequately contemplates this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the preponderance of the evidence is against the Veteran's claim for a higher rating for headaches and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Earlier effective date for a 70 percent rating for PTSD.

Factual Background and Legal Analysis

Service connection for PTSD was granted and a 10 percent disability evaluation was assigned by rating decision in December 2008, effective from the day following the Veteran's discharge from service, September 27, 2007.  The Veteran did not file a notice of disagreement within one year of notification of the December 2008 RO rating decision and it is final. See 38 C.F.R. § 20.1103.  

The record reflects that following the December 2008 notification of the grant and rating for PTSD, there is document or communication from the Veteran that might be construed as a formal or informal claim for a higher evaluation for PTSD until VA outpatient clinical records dated March 31, 2009 were associated with the claims folder. See 38 C.F.R. § 3.1 (p), 3.155(a), 3.157(b); see also Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  These records were accepted as an informal claim for a higher rating for PTSD and indicate that the Veteran had increased PTSD symptomatology that included suicidal thoughts for which a 70 percent disability rating was granted effective March 31, 2009.  It is noted that he filed his claim for an increased rating some months after the March 31, 2009 record, and did not submit new and material evidence at the time of his claim for an increase.

Pursuant to 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), the Board has carefully reviewed VA clinical records dating from a year prior to March 31, 2009, but this is limited to records not on file at the time of the final December 2008 rating action.  As discussed below, there is no basis for assigning an earlier effective date.

The Board finds, however prior to March 30, 2009, the available evidence preponderates against a finding that the Veteran was entitled to a 70 percent evaluation.  In this regard, the Board observes that the Veteran did not evince symptomatology that comported with suicidal ideation, obsessional ritual, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The appellant was shown to have functioned well independently and appropriately.  The lay and medical evidence did not demonstrate occupational and social impairment with deficiencies in most areas attributable the service-connected PTSD.  As such, the preponderance of the evidence is against the claim for an effective date prior to March 31, 2009 for a 70 percent disability rating and it is denied.
3.  Earlier effective date for service connection of tinnitus.

Factual Background and Legal Analysis

Review of the record discloses that a letter was received from the Veteran on November 6, 2009 stating that "I request the VA open a claim for disability compensation benefits for tinnitus as a direct service-connected disability."  By rating action dated in July 2014, service connection for tinnitus was granted, effective from the date of the claim received on November 6, 2009. 

The Board has carefully considered the Veteran's statements conveying his belief that an earlier effective date is warranted for the grant of service connection for tinnitus.  At the outset, the Board points out that he separated from service in September 2007 but that no claim for tinnitus was received within one year of separation from active duty.  As such, service connection for tinnitus may not date back to the day after retirement from active duty.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2014); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, however, the claims file contains no document or writing, formal or informal, showing that a claim for service connection of tinnitus was received prior to November 6, 2009.  The Board has considered the appellant's contentions but points out that applicable law provides that unless the application is received within one year from discharge from service, the effective date assigned cannot be earlier than the date a claim, informal claim, or evidence representing an intent to file a claim is received.  The law regarding effective dates is clear in this instance.  The effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the claim for tinnitus received on November 6, 2009 is the later of the two events giving rise to the grant of service connection.  There no indication in the record that the appellant filed a prior claim for service connection for such, either formal or informal for this disorder.  Accordingly the effective date may not be earlier than the date of receipt of application on November 6, 2009. See 38 U.S.C.A. § 5110(a). Therefore, an earlier effective date for the grant of service connection for tinnitus must be denied.

In a case such as this one where the law and not the evidence is dispositive, the claim is denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 31, 2009 for a 70 percent rating for PTSD is denied.

An evaluation in excess of 70 percent for PTSD is denied.  

An evaluation in excess of 10 percent for residuals of a TBI, manifested by headaches is denied.  

An effective date earlier than November 6, 2009 for service connection of tinnitus is denied.


REMAND

The record reflects that in correspondence dated in June 2016, the Veteran's attorney-representative maintains that although the appellant was afforded a VA examination in October 2014 to determine whether erectile dysfunction was secondary to PTSD, the examiner failed to address whether the side effects of medication (Citalopram) taken for PTSD might be implicated in erectile dysfunction.  It is requested that the Board remand the claim for a medical opinion in this regard and readjudication.  The Board concurs that a supplemental opinion is warranted in this respect.

In the same correspondence, the representative avers that with respect to the claim of entitlement to service connection for a sleep disorder, VA failed in its duty to fully develop the record as requested by the Board.  It was noted that the appellant was denied the benefit of a thorough medical examination and sleep study that the Board requested in its May 2014 remand.  The Board observes, however, that there is documentation in the claims folder showing that the Veteran failed to report to appointments on two different dates for the claimed sleep disorder, consistent with a history of such behavior dating back to 2012 for various disorders.  No reason was given for his failure to appear.  Nevertheless, the Board will afford the Veteran one more opportunity to report for VA examination as to the claimed sleep disorder.  He is advised that otherwise, his claim might be denied on the evidence of record.  The "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence, to include reporting for VA examination. See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), citing Wood.

The record reflects that the Veteran last had a VA examination of his left knee in January 2014.  He requested a VA examination in this regard in correspondence from this representative in January 2016.  In August 2016, the appellant wrote that the left knee was worsening.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, or when a Veteran claims that a disability is worse than when last examined, VA must provide a new examination. See Suffer v. Gober, 10 Vet. 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant should be scheduled for a VA joints examination to ascertain the status of the service-connected left knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the records and request an opinion from an appropriate physician to evaluate the claimed sleep disorder, and for an opinion as to whether medication taken for PTSD or any other service-connected disability has led to erectile dysfunction and/or a sleep disorder.  The examiner must be given access to the Virtual VA/Veterans Benefits Management System (VBMS) electronic file.  If an examination is deemed necessary for a complete response, such examination should be scheduled.  Any special studies or tests, to include a sleep study, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.

Following records review and examination if needed, the examiner must provide an opinion as to the following: a) whether it is at least as likely as any diagnosed sleep disorder and erectile dysfunction are secondary to or have been aggravated by any medication taken for service-connected disability, to include medication taken for PTSD, including Citalopram, and b) The examiner should indicate whether or not a sleep disorder may be presumed to be a symptom associated with service-connected PTSD.  The examination report must include a detailed narrative with a complete rationale for the opinions provided.

2.  Schedule the Veteran for an examination of his left knee by an appropriate examiner, to include a functional capacity evaluation to assess the severity of the service-connected left knee.  Access to Virtual VA/VBMS must be made available to the examiner in connection with the examination.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  

3.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2015).  Any failure to appear for an examination should be noted in the file.

4.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


